Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 24 March 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buzdum et al. (US 7,658,576).
Regarding claims 1 and 15-16, Buzdum et al. discloses a tool attachment 2 for a power tool having a driving axle, the tool attachment comprising: a connecting device 12,42 with which the tool attachment is attachable to the power tool such that the driving axle thereof and a tool axis essentially coincide; a work area 68 having teeth 16, the work area being at least partially circular in design and adjoining a hollow, cylindrical base 10,11; and openings 64 formed in the base, 
Buzdum et al. does not distinctly disclose the at least two openings constitute at least 60%, 80%, or 90% of the area of the base, instead teaching the opening comprise at least 50 percent of the base.  However, Buzdum et al. further teaches that it is preferable to remove as much of side wall as possible or substantially all of the sidewall (see column 4, lines 53-58).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the openings of Buzdum et al. such that at least 60%, 80%, or even 90% of the area of the base is removed, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding the intended use limitation “for a power tool having a driving axle that is drivable in oscillation” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, 
Regarding claim 12, Buzdum et al. discloses wherein an accessory is arranged in an area of the connecting device and/or in a base, and wherein the accessory is a center point, a valve opener, an ejector, or a depth stop (center point 14 disclosed).
Regarding claim 13, the “wherein the base is made of a flat material or of a strip stock, whose ends are welded or laser welded” limitation in the claim is being treated as a product-by-process limitation and as such does not further limit the claims beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 14, Buzdum et al. discloses the invention substantially as claimed, except Smith et al. does not disclose wherein a diameter of the hollow, cylindrical base is between 40 mm and 115 mm.  However, it would have been an obvious matter of design choice to have made the hole saw of whatever size desired for the purpose of cutting a desired size of hole, because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buzdum et al. in view of Parendo et al. (US 2017/0157681 A1).
Regarding claim 9, Buzdum et al. discloses the invention substantially as claimed, except Buzdum et al. does not disclose wherein the base is connected to the connecting device via spokes.  Parendo et al. teaches the use of a hole saw 10 that comprises a base 12 that is connected to a connecting device via spokes 64/66 for the purpose of using less material in the construction of end cap 60.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the connecting device of Buzdum et al. with the spoked connecting device as taught by Parendo et al. in order to strengthen the end cap while using less material to manufacture the end cap.

Allowable Subject Matter
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        31 March 2021